       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 1 of 24



Matthew A. Baldassin
Jeffrey R. Kuchel
CROWLEY FLECK PLLP
P.O. Box 7099
Missoula, MT 59807-7099
Telephone: (406) 523-3600
Fax: (406) 523-3636
mbaldassin@crowleyfleck.com
jkuchel@crowleyfleck.com
Attorneys for Defendants Allegheny Casualty Company,
International Fidelity Insurance Company, First Call Bail and
Surety, Inc., and Michael Ratzburg

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION

EUGENE DESHANE MITCHELL;                   Cause No.: 9:19-cv-00067-DLC
SHAYLEEN MEUCHELL, on their
own behalf and as next friend of B.M.,
                                           DEFENDANTS FIRST CALL
             Plaintiffs,
                                           BAIL & SURETY, INC.’S,
v.                                         ALLEGHENY CAS. INS. CO.’S,
FIRST CALL BAIL AND SURETY,                INT’L FIDELITY INS. CO.’S,
                                           AND MICHAEL RATZBURG’S
INC.; ALLEGHENY CASUALTY
                                           PRELIMINARY PRETRIAL
COMPANY; INTERNATIONAL
                                           STATEMENT
FIDELITY INSURANCE
COMPANY; THE MONTANA
CIVIL ASSISTANCE GROUP;
MICHAEL RATZBURG; VAN NESS
BAKER, JR.; and JASON HAACK,
             Defendants.

      Defendants First Call Bail and Surety, Inc., Allegheny Casualty Company,

International Fidelity Insurance Company, and Michael Ratzburg (“Defendants”),
         Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 2 of 24



pursuant to ¶ 7 of the Court’s October 24, 2019 Order (Doc. 60) and L.R.

16.2(b)(1), submit the following Preliminary Pretrial Statement.

A.      Brief Factual Outline of the Case

        1.    Plaintiffs Contracted to Secure Mitchell’s Conditional Release
              from Jail
        On January 4, 2017, Plaintiff Eugene Mitchell (“Mitchell”) and his partner,

Shayleen Meuchell (“Meuchell”), entered into a “Bail Bond Agreement”

(“Agreement”) with the First Call Bail and Surety, Inc. International Fidelity

Insurance Company acted as surety on the associated bail bond. Mitchell was

identified in the Agreement as “Defendant” and Meuchell as “Indemnitor.” They

agreed to pay a $228.00 premium to First Call, and in exchange, First Call agreed

to post a $1,670 bond for Mitchell’s release from jail. International Fidelity

Insurance Company acted as surety on the associated bail bond.

        Plaintiffs agreed, inter alia, that during Mitchell’s release on bond, he was

under the “control and jurisdiction” of First Call, and Plaintiffs acknowledged that

First Call had the right “to apprehend, arrest and surrender” him. Among other

things, Plaintiffs agreed that this event would occur upon a breach of Mitchell’s

obligations, including failing to appear.

     You irrevocably grant to Surety and Bail Producer, and their agents and
     representative, the right to enter your residence, or any other property
     which you own and occupy, without notice, at any time, for the purpose
     of locating, arresting and returning the defendant to custody . . . .



                                            2
        Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 3 of 24



Agreement, ¶ 15.
      The Agreement expressly permitted First Call to apprehend and arrest

Mitchell if he “commit[ed] any act that constitute[d] reasonable evidence of

[Mitchell’s] intention to cause a forfeiture of the Bond,” or “if there [was] a

material increase in the risk assumed by the Surety (as determined by Surety in its

sole and absolute discretion).” Id., ¶¶ 4(c), (i). Plaintiffs granted the right to enter

their residence without notice, at any time, and “waived and released any and all

causes of action in connection therewith including torts of trespass and false

imprisonment.” Id., ¶ 15.

      First Call did not lend Plaintiffs any money or charge interest, and nowhere

in the Agreement did Defendants, Mitchell, or Meuchell agree or suggest that

Defendants were doing so.

      2.     Mitchell Failed to Appear and Violated the Agreement
      Mitchell failed to appear for an April 2017 hearing. The Ravalli County

Justice Court subsequently issued a Notice of Bond Forfeiture, requiring that

Mitchell be returned to jail or else First Call’s bond would be forfeited. The court

also issued a bench warrant, authorizing night service. First Call revoked the bond

and attempted to contact Mitchell and Meuchell to request their compliance with

the Agreement. Mitchell did not respond and did not appear in court.




                                           3
         Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 4 of 24



        3.    MCAG Apprehended Mitchell Because He Failed to Appear

        First Call contacted a man named VanNess Baker to request assistance in

apprehending Mitchell. Baker was a member of Defendant Montana Civil

Assistance Group (“MCAG”). On April 23, 2017 MCAG observed that

Mitchell’s home was occupied. MCAG inquired about Mitchell’s location and

requested that Mitchell present and surrender himself on warrant and the

revocation of bond. When no one answered the door, MCAG entered the home.

MCAG informed Mitchell that he had violated the conditions of his bond,

apprehended him, and transported him to the Ravalli County jail where Ravalli

County law enforcement arrested Mitchell on a separate warrant. Mitchell then

appeared before the court and was sentenced to 60 days in jail.

        Plaintiffs plead the following causes of action:

    •    Counts 1- 3 - Violation of the Racketeer Influenced and Corrupt
         Organizations Act, 18 U.S.C. §§ 1962(c). They base their claims on
         alleged Kidnapping and extortion related to extension of credit

    •    Count 4 – Violation of the Montana Consumer Protection Act, Mont. Code
         Ann. § 30-14-103

    •    Count 5 – Trespass

    •    Count 6 – False Imprisonment

    •    Count 7 – Assault
    •    Count 8 – Intentional Infliction of Emotional Distress

    •    Count 9 – Negligent Infliction of Emotional Distress




                                           4
           Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 5 of 24



      •    Count 10 – Strict Liability1

      •    Count 11 – Negligence
      •    Count 12 – Declaratory Judgment pursuant to 28 U.S.C. §§ 2201 et seq.
      •    Count 13 – Declaratory Judgment pursuant to 28 U.S.C. §§ 2201 et seq.

      •    Count 14 – Punitive Damages

          Plaintiffs’ Complaint seeks compensatory, treble, and punitive damages, as

well as attorneys’ fees and costs. Defendants deny Plaintiffs’ allegations.


          First Call pleads the following counterclaims against Mitchell and Meuchell:

      • Count 1 – Breach of Contract

      • Count 2 – Fraud

      • Count 3 – Negligent Misrepresentation

      • Count 5 –Deceit


          First Call seeks compensatory, general, and special damages, as well as

attorneys’ fees and costs pursuant to the terms of the Agreement and the Montana

Consumer Protection Act.

B.        Basis for Federal Jurisdiction and Venue

          28 U.S.C. § 1331 in conjunction with 18 U.S.C. § 1962(c) of the

Racketeering and Corrupt Organizations Act (“RICO”) vest the Court with



1
    The Court has dismissed this count.

                                            5
        Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 6 of 24



jurisdiction over claims brought under RICO. If the RICO claim is dismissed, the

Court’s jurisdiction would be eliminated. The Court may exercise discretionary

supplemental jurisdiction over state law claims under 28 U.S.C. § 1367. Venue is

proper in the Missoula Division as Plaintiffs resided in Missoula County and the

recovery of Mitchell occurred in Missoula County. L.R. 1.2(c)(5), 3.2(b).

C.    Factual Basis of Defendants’ Defenses

      Leading up to the time of Mitchell’s ultimate delivery to Ravalli County law

enforcement, he engaged in a series of events that were illegal, involved

exceptionally poor judgment, or both. Mitchell’s misconduct led to his arrest,

release on bond, re-arrest, transport to Ravalli County for delivery to law

enforcement, arrest by a different bail bondsman for a separate criminal offense

and under separate bond, delivery to Ravalli County Sheriff’s Department

personnel on that separate bond, and ultimate conviction and incarceration. He is

very familiar with Montana’s criminal justice system and the intricacies and

obligations associated with bail bond practices in Montana. Plaintiffs engaged

First Call knowing that they could not and would not comply with the terms of the

Agreement. Their decisions and conduct, and the conduct of other defendants and

third parties, led to Mitchell’s arrest any injuries allegedly suffered by Plaintiffs.




                                            6
        Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 7 of 24



      According to the express terms of Agreement, Plaintiffs waived and released

any claims arising from Plaintiffs’ breach of the Agreement and resulting recovery

and delivery to law enforcement. They assumed the risk of any injury arising from

that recovery both verbally, by their conduct, and through the express terms of the

Agreement. They should be estopped from recovering on any of their claims based

on their false representations and their withholding or concealment of material

facts in order to induce First Call to post bail on Mitchell’s behalf.

      There exists a bondsman’s privilege in Montana. Defendants were entitled,

and in this case required, to engage an independent contractor to exercise that

privilege. MCAG and its members did not act as any of Defendants’ agents, and

Defendants exercised no control over MCAG’s conduct. The facts surrounding

MCAG’s arrest are disputed and may be critical to determination of the scope of

the bail bondsman’s privilege in this case.

      To prevail on their RICO claims, Plaintiffs must establish an ongoing

enterprise that involved a pattern of racketeering through the conduct of predicate

acts. Here, the predicate acts are alleged to be kidnapping and extortionate conduct

involving credit transactions. The recovery of Mitchell as a fugitive was lawful –

there was no kidnapping. There was also no extension of credit and no extortion.

Also absent here was a pattern of conduct, another prima facie element of a RICO




                                           7
        Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 8 of 24



claim. The alleged predicate acts occurred over a short period of time, involved a

single group of claimants, and related to a single alleged scheme.

D.    Legal Theory of Defenses and Counterclaims

      1.      Plaintiffs fail to state a claim upon which relief can be granted.

Defendants anticipate that Plaintiffs will be unable to prove each of the elements of

the claims asserted in Plaintiffs’ Complaint. Defendants will dismiss the defense at

the final pretrial conference if it does not appear to be reasonably supported by the

facts and the law.

      2.      Defendants complied with all applicable state and federal statutes,

rules, and regulations.

      3.      Plaintiffs’ claims are barred by the applicable statutes of limitations.

E.g. MCA §§ 27-2-202, 204, 211.

      4.      Plaintiffs are entitled to no relief because they come before the Court

with unclean hands. Mont. Code Ann. § 1-3-208. The broke the law repeatedly

and then breached the Agreement. They should not now benefit through their own

misconduct.

      5.      Plaintiffs knowingly waived and relinquished rights to assert all, or

some of, the claims alleged against Defendants in their recognition, acceptance,

and execution of the terms of the Agreement. Lenz. V. FSC Securities Corp., 414

P.3d 1262 (2018). Plaintiffs’ relinquishment was both express as set out in their


                                           8
        Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 9 of 24



applications for bail bond and the Bail Bond Agreement and implied by Plaintiffs’

conduct in contacting First Call and asking for its posting of a bond to secure

Mitchell’s release.

      6.     Plaintiffs are equitably and promissorily estopped from recovery.

Turner v. Wells Fargo Bank, N.A., 291 P.3d 1082 (2012). Plaintiffs knew of and

expressly acknowledged the risk of recovery, retention, and delivery to law

enforcement arising from their failure to comply with the terms of the Agreement

and represented that they would appear before the court as ordered, and as required

by the Bond and Agreement. Plaintiffs misrepresented their intentions and

concealed material facts, knowing that First Call would rely upon them in entering

into the Agreement. First call was required to recover Mitchell and surrender him

to law enforcement, incurring expenses and resulting in this litigation. Defendants

will be materially prejudiced if Plaintiffs are allowed to proceed with their claims.

      7.     Should the trier of fact conclude that both parties engaged in unlawful

conduct, Plaintiffs’ claims are barred by the doctrine of in pari dilecto. See e.g.

Patten v. Raddatz, 895 P.2d 633 (1995).

      8.     Plaintiffs’ claims are barred, in whole or in part, by their consent and

acquiescence to the conduct which they allege to have caused their damages, both

by their conduct and contractually. Miller v. Kleppen, 438 P.3d 806; Rest. 2d of




                                          9
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 10 of 24



Torts § 892A. Defendants had the right to recover Mitchell as a fugitive. Plaintiffs

acknowledged that right and consented to that recovery.

      9.    Plaintiffs’ alleged injuries and damages are the sole and proximate

consequence of Plaintiffs’ own acts or omissions. Under the doctrines of

comparative fault, comparative or contributory negligence, and/or comparative

causation, Plaintiffs damages, if any, must fail or be reduced accordingly. See

Mont. Code Ann. § 27-1-702, 703, 719, and related case law.

      10.   The occurrence, injuries and damages claimed by Plaintiff were

proximately caused by the acts and omissions of Plaintiffs and/or other third

parties over whom Defendants had no control. The occurrence, and any injuries or

damages, were the result of intervening or superseding causes. Busta v. Columbus

Hospital, 916 P.2d 122 (1996), Faulconbridge v. State, 142 P.3d 777 (2006);

LaTray v. City of Havre, 999 P.2d 1010, 1016 (2000) (holding modified by

Samson v. State, 69 P.3d 1154 (2003)).

      11.   Plaintiffs’ claims are barred to the extent that Plaintiff incurred or

assumed the risks of which Plaintiffs complain in this action. This defense is based

on contract, and on MCA §§ 27-1-702, 703 and case law interpreting these statutes.

Plaintiffs expressly acknowledged the unique circumstances under which the

Agreement was entered and the means that may be necessary to recover Mitchell if

Plaintiffs breached the Agreement.



                                         10
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 11 of 24



      12.    Plaintiffs’ claims may be barred by Plaintiffs’ failure to mitigate

damages. Spackman v. Ralph M. Parsons Co., 414 P.2d 918 (1996). This is

factually dependent and will be explored in discovery.

      13.    The conduct complained of was lawful, fair, and consistent with the

terms and intentions of the Montana Consumer Protection Act. Plaintiffs’ claim

was brought despite being frivolous, unreasonable, or without foundation, even

though it may not have been brought in subjective bad faith, thereby availing

Defendants to statutory fees and costs pursuant to Montana Code Annotated § 30-

14-133(3).

      14.    Plaintiff’s claim for punitive damages cannot be maintained because

any award of punitive damages under Montana law would be by a jury that: (1) is

not provided standards of sufficient clarity for determining the appropriateness,

and the appropriate size, of the punitive damages award; (2) is not adequately

instructed on the limits on punitive damages imposed by applicable principles of

deterrents and punishment; (3) is not expressly prohibited from awarding punitive

damages, or determining the amount of an award of punitive damages, in whole or

in part, on the basis of invidiously discriminatory characteristics, including the

residence, wealth, and corporate status of Defendants; (4) is permitted to award

punitive damages under a standard for determining liability for punitive damages

that is vague and arbitrary and does not define with sufficient clarity the conduct or


                                          11
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 12 of 24



mental state that makes punitive damages permissible; and (5) is not subject to

adequate trial court and appellate judicial review for reasonableness and

furtherance of legitimate purposes on the basis of objective standards.

      Any verdict reached under those conditions would violate Defendant’s due

process rights guaranteed by the Fourteenth Amendment of the United States

Constitution and by Article II, Sections 4 and 17 of the Constitution of the State of

Montana and would be improper under the common law and public policies of the

State of Montana. See State Farm Mutual Automobile Ins. Co. v. Campbell, 530

U.S. 408 (2003), and subsequent cases interpreting punitive damages awards.

      Any award of punitive damages based on anything other than Defendants’

conduct in connection with the Agreement and related conduct that is the subject of

this lawsuit would violate the Due Process clause of the Fourteenth Amendment to

the United States Constitution and Article II, Section 17, of the Constitution of the

State of Montana. Any other judgment for punitive damages in this case cannot

protect Defendants against impermissible multiple punishment for the same alleged

wrong and against punishment for extraterritorial conduct, including especially

conduct that is lawful in states other than the State of Montana. In addition, any

such award would violate principles of comity under the laws of the State of

Montana. See State Farm Mutual Automobile Ins. Co. v. Campbell, 538 U.S. 408

(2003), and subsequent cases interpreting punitive damages awards.


                                         12
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 13 of 24



      To the extent that the law of Montana permits punishment to be measured by

the net worth or financial status of Defendants and imposes greater punishment on

defendants with larger net worth, such an award would be unconstitutional because

it permits arbitrary, capricious, and fundamentally unfair punishments, allows bias

and prejudice to infect verdicts imposing punishment, allows punishment to be

imposed based on lawful profits and conduct of Defendants in other states, and

allows dissimilar treatment of similarly situated defendants, in violation of the due

process and equal protection clauses of the Fourteenth Amendment to the United

States Constitution, the Commerce Clause, and Article II, Sections 4 and 17 of the

Constitution of the State of Montana.

      15.    Defendants exercised no control over, and had no agency relationship

with, defendant MCAG or its members. Defendants International Fidelity

Insurance Company and Allegheny Insurance Company exercised no control, and

had no agency relationship with, First Call Bail and Surety.

      16.    To the extent any of Plaintiffs’ claims depend upon evidence or

argument of modifications to the Agreement by any prior or contemporaneous oral

or written declaration that is not with the Agreement, those claims must fail.

      17.    Plaintiffs’ claims are preempted by the McCarran Ferguson Act.

Defendants conduct was lawful and regulated under Montana’s insurance code.




                                         13
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 14 of 24



Because Plaintiffs cannot establish their alleged predicate acts, their RICO claims

are preempted by federal law.

D-1. Factual and Legal Basis of First Call’s Claims.

      Plaintiffs breached their agreement with First Call. They misrepresented and

concealed facts fundamental to First Call’s choice to enter into the Agreement and

secure Mitchell’s freedom. First Call acted on those representations and the terms

of the Agreement. Plaintiffs breached the Agreement and sought to benefit from

their own misconduct, and then sued First Call for its efforts to enforce the

Agreement’s terms.

E.    Computation of Damages

      Defendants International Fidelity Insurance Company, Allegheny Insurance

Company, and Michael Ratzburg are not seeking damages but do seek their costs

and attorneys’ fees to the greatest extent allowed by law. Defendant First Call is

asserting a counterclaim for breach of contract and attorney fees pursuant to

paragraph 6 of the Agreement. First call is also asserting claims for fraud,

negligent misrepresentation, and deceit. Damages arising from those affirmative

claims are to be determined.

F.    Related State or Federal Litigation

      Defendant VanNess Baker was criminally charged in Missoula County

Cause. No. DC-17-588 and pled to charges of Criminal Endangerment and


                                         14
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 15 of 24



Unlawful Restraint. The district court dismissed a charge of aggravated burglary

and the prosecutor dropped charges of Assault with a weapon, and two counts of

unlawful restraint. To Defendants’ knowledge, Mr. Mitchell is currently being

sued in Missoula County District Court Cause Number DV-18-400.

G.    Proposed Factual Stipulations

      Contemporaneously with this pleading Plaintiffs will file a statement of the

parties’ stipulated facts. Defendants submit the following additional proposed

stipulated facts:

      1.     Plaintiff Eugene Mitchell was facing various criminal charges in

January 2017.

      2.     Plaintiffs Eugene Mitchell and Shayleen Meuchell entered into a

document entitled “Bail Bond Agreement”.

      3.     Plaintiffs Mitchell and Meuchell agreed to pay a $228.00 premium in

exchange for a $1,670 bond to secure Mr. Mitchell’s release from jail.

      4.     The Bail Bond Agreement contained certain terms addressing the

right to arrest Plaintiff Mitchell if he breached the Agreement.

      5.     First Call posted the $1,670.00 bond and Plaintiff Mitchell was

released from jail.

      6.     Plaintiff Mitchell failed to appear before the Ravalli County Justice

Court on April 19, 2017 as required by the court.


                                         15
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 16 of 24



       7.    The Ravalli County Justice Court ordered Plaintiff Mitchell’s bond

forfeited.

       8.    The Ravalli County Justice Court executed a “Notice of Bond

Forfeiture” to First Call on April 19, 2017.

       9.    On April 21, 2017 First Call executed a “Revocation of Bond”

following issuance of a warrant by the Ravalli County Justice Court.

       10.   Representatives of MCAG recovered Plaintiff Mitchell on or about

April 23, 2017 and thereafter transported him to the Ravalli County Detention

Facility.

H.     Proposed Amendment and Joinder Deadlines

       The parties have not agreed to a date for amendment and joinder.

I.     Controlling Issues of Law

       The issues are defined by the legal theories set forth in §§ D and E, above.

J.     Individuals Known or Believed to have Information

       Based on information to date, the following individuals may have

information regarding claims or defenses in this case:

       1.    Plaintiffs Eugene Mitchell
             c/o Alex Rate
             American Civil Liberties Union of Montana Foundation Inc.
             P.O. Box 9138
             Missoula, MT 59807




                                         16
        Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 17 of 24



        Mr. Mitchell is a named Plaintiff in this case and is likely to have knowledge

regarding his criminal background and use of commercially-obtained bail bonds to

secure his release from jail. Mr. Mitchell is presumed to have knowledge of the

events that are the subject of this litigation.

        2.    Shayleen Meuchell
              c/o Alex Rate
              American Civil Liberties Union of Montana Foundation Inc.
              P.O. Box 9138
              Missoula, MT 59807

        Ms. Meuchell is a named Plaintiff in this case and is presumed to have

knowledge of the events that are the subject of this litigation.

        3.    Michael Ratzburg
              c/o Matt Baldassin
              Crowley Fleck PLLP
              305 South 4th Street East, Suite 100
              Missoula, MT 59801
        Mr. Ratzburg is the owner of First Call Bail and Surety, Inc (“First Call”).

He has information relating to the bail bond agreement entered into by Eugene

Mitchell (“Mitchell”) and Shayleen Meuchell (“Meuchell”). Mr. Ratzburg also has

knowledge about the Montana Civil Assistance Group’s (“MCAG”) efforts to

recover Mitchell following Mitchell’s failure to appear for his scheduled court

date.

        4.    Vanness Baker
              745 Dry Gulch Rd
              Stevensville, MT 59870



                                            17
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 18 of 24



      Mr. Baker is a named defendant in this case and is believed to have

knowledge of his involvement with MCAG, the efforts undertaken to recover

Mitchell after he failed to appear, and his past experience with Mitchell.

      5.     Keagan Crick
             308 Courtyard Cir
             Corvallis, MT 59828

      Mr. Crick is believed to have knowledge of his involvement with MCAG,

the efforts undertaken to recover Mitchell after he failed to appear, and his past

experience with Mitchell.

      6.     Skylar Reese-Bamford
             817 River St. 102B
             Hamilton, MT 59840

      Skylar Reese Bamford is believed to have knowledge of her involvement

with MCAG, the efforts undertaken to recover Mitchell after he failed to appear,

and her past experience with Mitchell.

      7.     Jessie White
             Address Unknown

      Jessie White is believed to have knowledge of his involvement with MCAG,

the efforts undertaken to recover Mitchell after he failed to appear, and his past

experience with Mitchell.

      8.     Maria Miller-Ramsey
             1060 Tefft St.
             Corvallis, MT 59828




                                          18
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 19 of 24



      Maria Miller is believed to have knowledge of her involvement with

MCAG, the efforts undertaken to recover Mitchell after he failed to appear, and her

past experience with Mitchell.

      9.     Larry Lee Wallace
             312 Courtyard Cir. #1
             Hamilton, MT 59840

      Larry Wallace is believed to have knowledge of his involvement with

MCAG, the efforts undertaken to recover Mitchell after he failed to appear, and his

past experience with Mitchell.

      10.    Jason L. Haack
             P.O. Box 910
             Florence, MT 59833

      Mr. Haack is believed to be the director of MCAG. He is likely to have

knowledge about the incidents that occurred in relation to Eugene Mitchell, and the

policies and procedures used by MCAG agents.

      11.    Detective Captain David Conway
             Missoula County Sheriff
             200 W. Broadway
             Missoula, MT 59802

      Following Mitchell’s arrest, Captain Conway was involved with an

investigation conducted by the Missoula County Sheriff’s Department concerning

certain MCAG members’ conduct. He is likely to have knowledge concerning that

investigation.




                                        19
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 20 of 24



      12.    Majesta LaRocque & Kennedy Harrison
             118 Amber Ct., Apt. B
             Missoula, MT 59803

      Ms. LaRocque and her daughter, Kennedy Harrison, are identified in

Captain Conway’s report as witnesses to MCAG’s conduct in surveilling or

locating Mitchell after he jumped bail. Ms. LaRocque and Kennedy are presumed

to have knowledge regarding that encounter.

      13.    Christy Reiling
             6000 US Hwy 93 South, Trailer 33N
             Missoula, MT 59804

      Ms. Reiling was identified as a witness to MCAG’s conduct in surveilling or

locating Mitchell after he jumped bail. She is presumed to have knowledge

regarding an encounter with MCAG.

      14.    Dale Wisby
             509 River Dr.
             Lolo, MT 59847

      Mr. Wisby may be or may have been a neighbor of Mr. Mitchell. He may

have knowledge of his observations regarding MCAG’s surveillance efforts with

respect to Mitchell.

      15.    Officer Don Niemeir
             City of Hamilton Police Department
             223 S. 2nd St.
             Hamilton, MT 59840

      Officer Niemier was identified in Captain Conway’s investigation report as

an officer on scene at the Ravalli County Detention Center who may have arrested

                                       20
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 21 of 24



Mitchell on or about April 23, 2017. He likely has knowledge and information

concerning that event and the surrounding circumstances.

      16.      Ravalli County Sheriff Steve Holton
               Ravalli County Sheriff’s Department
               205 Bedford St.
               Hamilton, MT 59840

      Sheriff Holton is believed to have been at the Ravalli County Detention

Center on April 23, 2017, following Mitchell’s arrest. He likely has knowledge

and information concerning that event and the surrounding circumstances.

      17.      Deputy Forrest Merrill
               Missoula County Sheriff’s Department
               200 W. Broadway
               Missoula, MT 59802

      Deputy Merrill was identified in a police report dated April 26, 2017,

following contact with Mitchell. Deputy Merrill may have information concerning

that contact

      18.      Undersheriff Rich Maricelli
               Missoula County Sheriff’s Department
               200 W. Broadway
               Missoula, MT 59802

      Undersheriff Maricelli is identified in Captain Conway’s investigation, and

may have knowledge about the incidents that are the subject of this litigation.

      19.      Sergeant Erica Alberda
               Ravalli County Sheriff’s Department
               205 Bedford St.
               Hamilton, MT 59840



                                         21
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 22 of 24



      Sergeant Alberda is identified in a Hamilton Police Department Case Report

written by Officer Niemier, dated April 24, 2017. She is likely to have knowledge

about the events that occurred at the Ravalli County Detention Center on the night

of April 23, 2017.

      20.   Jeff Carter
            Lucky Bail Bonds
            225 South 1st Street #2A
            Hamilton, MT 59840

      Mr. Carter is a bail bondsman. He is believed to have been at the Ravalli

County Detention Center on April 23, 2017. He is likely to have knowledge of his

involvement with Mitchell on that day as well as his experience with Mitchell in

the past.

K.    Insurance

      There are no insurance policies covering the alleged claims.

L.    Status of Settlement Discussions and Prospects for Compromise of the
      Case

      Plaintiffs and Defendants International Fidelity Insurance Company,

Allegheny Insurance Company, First Call Bail and Surety Company have

exchanged settlement demands and offers and those negotiations are ongoing.

Prospects for Compromise of the case are uncertain.




                                        22
       Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 23 of 24



M.    Suitability of Special Procedures

      Based upon the content of the parties’ initial disclosures, an order

controlling discovery may ultimately be necessary.

      Dated this 14th day of November, 2019.

                                              CROWLEY FLECK PLLP

                                              By: /s/ Matthew A. Baldassin
                                                     Matthew A. Baldassin
                                                     Jeffrey R. Kuchel

                                              Attorneys for Defendants Allegheny
                                              Casualty Co., International Fidelity
                                              Insurance Co., First Call Bail and
                                              Surety, Inc., and Michael Ratzburg




                                         23
   Case 9:19-cv-00067-DLC Document 72 Filed 11/14/19 Page 24 of 24



                      CERTIFICATE OF SERVICE

I hereby certify that on November 14, 2019, I electronically filed the foregoing
above with the Clerk of Court for the United States District Court for the
District of Montana by using the CM/ECF system, which will send notice to
each party.


                                   /s/ Matthew A. Baldassin




                                     24
